    0$77+(: $ +2'(/ 6% 
     (PDLO PKRGHO#KRGHOZLONVFRP
    )5(' / :,/.6 6% 
     (PDLO IZLONV#KRGHOZLONVFRP
    +2'(/ :,/.6 //3
      3DUN 3OD]D 6XLWH 
    ,UYLQH &DOLIRUQLD 
     7HOHSKRQH  
 
     $WWRUQH\V IRU 'HIHQGDQW
    ''50 +,//723 3/$=$ /3
 
 
                          81,7(' 67$7(6 ',675,&7 &2857
                        &(175$/ ',675,&7 2) &$/,)251,$

   ),71(66 ,17(51$7,21$/ //&               &$6( 12 FY &-& $'6[
     D &DOLIRUQLD OLPLWHG OLDELOLW\ FRPSDQ\

                     3ODLQWLII                67,38/$7(' 3527(&7,9(
                                             25'(5
           YV

     ''50 +,//723 3/$=$ /3 D
   'HODZDUH OLPLWHG SDUWQHUVKLS '2(6
      LQFOXVLYH

                     'HIHQGDQWV               &RPSODLQW )LOHG 'HFHPEHU  

   ''50 +,//723 3/$=$ /3 D
     'HODZDUH OLPLWHG SDUWQHUVKLS

                     &RXQWHUFODLPDQW

           YV

     ),71(66 ,17(51$7,21$/ //&
   D &DOLIRUQLD OLPLWHG OLDELOLW\ FRPSDQ\
                    &RXQWHU'HIHQGDQW





                              67,38/$7(' 3527(&7,9( 25'(5
    ,    385326(6 $1' /,0,7$7,216
          $     'LVFRYHU\ LQ WKLV DFWLRQ LV OLNHO\ WR LQYROYH SURGXFWLRQ RI FRQILGHQWLDO
    SURSULHWDU\ RU SULYDWH LQIRUPDWLRQ IRU ZKLFK VSHFLDO SURWHFWLRQ IURP SXEOLF
    GLVFORVXUH DQG IURP XVH IRU DQ\ SXUSRVH RWKHU WKDQ SURVHFXWLQJ WKLV OLWLJDWLRQ PD\
    EH ZDUUDQWHG $FFRUGLQJO\ WKH SDUWLHV KHUHE\ VWLSXODWH WR DQG SHWLWLRQ WKH &RXUW WR
    HQWHU WKH IROORZLQJ 6WLSXODWHG 3URWHFWLYH 2UGHU 7KH SDUWLHV DFNQRZOHGJH WKDW WKLV
    2UGHU GRHV QRW FRQIHU EODQNHW SURWHFWLRQV RQ DOO GLVFORVXUHV RU UHVSRQVHV WR
    GLVFRYHU\ DQG WKDW WKH SURWHFWLRQ LW DIIRUGV IURP SXEOLF GLVFORVXUH DQG XVH H[WHQGV
    RQO\ WR WKH OLPLWHG LQIRUPDWLRQ RU LWHPV WKDW DUH HQWLWOHG WR FRQILGHQWLDO WUHDWPHQW
   XQGHU WKH DSSOLFDEOH OHJDO SULQFLSOHV 7KH SDUWLHV IXUWKHU DFNQRZOHGJH DV VHW IRUWK
   LQ 6HFWLRQ ;,,, &  EHORZ WKDW WKLV 6WLSXODWHG 3URWHFWLYH 2UGHU GRHV QRW HQWLWOH
   WKHP WR ILOH FRQILGHQWLDO LQIRUPDWLRQ XQGHU VHDO &LYLO /RFDO 5XOH  VHWV IRUWK WKH
   SURFHGXUHV WKDW PXVW EH IROORZHG DQG WKH VWDQGDUGV WKDW ZLOO EH DSSOLHG ZKHQ D
   SDUW\ VHHNV SHUPLVVLRQ IURP WKH &RXUW WR ILOH PDWHULDO XQGHU VHDO
   ,,   *22' &$86( 67$7(0(17
         $     7KLV DFWLRQ LV OLNHO\ WR LQYROYH WUDGH VHFUHWV FXVWRPHU DQG SULFLQJ OLVWV
   DQG RWKHU YDOXDEOH UHVHDUFK GHYHORSPHQW FRPPHUFLDO ILQDQFLDO DQGRU SURSULHWDU\
   LQIRUPDWLRQ IRU ZKLFK VSHFLDO SURWHFWLRQ IURP SXEOLF GLVFORVXUH DQG IURP XVH IRU
   DQ\ SXUSRVH RWKHU WKDQ SURVHFXWLRQ RI WKLV DFWLRQ LV ZDUUDQWHG 6XFK FRQILGHQWLDO
   DQG SURSULHWDU\ PDWHULDOV DQG LQIRUPDWLRQ FRQVLVW RI DPRQJ RWKHU WKLQJV WKH WHUPV
   RI WKH SDUWLHV¶ FRQWUDFW FRQILGHQWLDO EXVLQHVV RU ILQDQFLDO LQIRUPDWLRQ LQIRUPDWLRQ
   UHJDUGLQJ FRQILGHQWLDO EXVLQHVV SUDFWLFHV RU RWKHU FRQILGHQWLDO FRPPHUFLDO
   LQIRUPDWLRQ LQFOXGLQJ LQIRUPDWLRQ LPSOLFDWLQJ SULYDF\ ULJKWV RI WKLUG SDUWLHV 
   LQIRUPDWLRQ RWKHUZLVH JHQHUDOO\ XQDYDLODEOH WR WKH SXEOLF RU ZKLFK PD\ EH
   SULYLOHJHG RU RWKHUZLVH SURWHFWHG IURP GLVFORVXUH XQGHU VWDWH RU IHGHUDO VWDWXWHV
   FRXUW UXOHV FDVH GHFLVLRQV RU FRPPRQ ODZ 'LVFORVXUH RI SULYDWH ILQDQFLDO
   LQIRUPDWLRQ LQFOXGLQJ ZLWKRXW OLPLWDWLRQ WKH SDUWLHV¶ FRQWUDFW LV OLNHO\ WR SODFH RQH
   RU ERWK RI WKH SDUWLHV DW D FRPSHWLWLYH GLVDGYDQWDJH ZLWK UHVSHFW WR FRPSHWLWRUV
                                           
                              67,38/$7(' 3527(&7,9( 25'(5
    VXFK DV RWKHU ODQGORUGV DQG ILWQHVV FHQWHU WHQDQWV LQ WKH FRPPHUFLDO UHDO HVWDWH
    PDUNHW $FFRUGLQJO\ WR H[SHGLWH WKH IORZ RI LQIRUPDWLRQ WR IDFLOLWDWH WKH SURPSW
    UHVROXWLRQ RI GLVSXWHV RYHU FRQILGHQWLDOLW\ RI GLVFRYHU\ PDWHULDOV WR DGHTXDWHO\
    SURWHFW LQIRUPDWLRQ WKH SDUWLHV DUH HQWLWOHG WR NHHS FRQILGHQWLDO WR HQVXUH WKDW WKH
    SDUWLHV DUH SHUPLWWHG UHDVRQDEOH QHFHVVDU\ XVHV RI VXFK PDWHULDO LQ SUHSDUDWLRQ IRU
    DQG LQ WKH FRQGXFW RI WULDO WR DGGUHVV WKHLU KDQGOLQJ DW WKH HQG RI WKH OLWLJDWLRQ DQG
    VHUYH WKH HQGV RI MXVWLFH D SURWHFWLYH RUGHU IRU VXFK LQIRUPDWLRQ LV MXVWLILHG LQ WKLV
    PDWWHU ,W LV WKH LQWHQW RI WKH SDUWLHV WKDW LQIRUPDWLRQ ZLOO QRW EH GHVLJQDWHG DV
    FRQILGHQWLDO IRU WDFWLFDO UHDVRQV DQG WKDW QRWKLQJ EH VR GHVLJQDWHG ZLWKRXW D JRRG
   IDLWK EHOLHI WKDW LW KDV EHHQ PDLQWDLQHG LQ D FRQILGHQWLDO QRQSXEOLF PDQQHU DQG
   WKHUH LV JRRG FDXVH ZK\ LW VKRXOG QRW EH SDUW RI WKH SXEOLF UHFRUG RI WKLV FDVH
   ,,,   '(),1,7,216
          $     $FWLRQ 7KLV SHQGLQJ IHGHUDO ODZ VXLW )LWQHVV ,QWHUQDWLRQDO //& Y
   ''50 +LOOWRS 3OD]D /3 86'& &DVH 1R FY &-& $'6[ 
          %     &KDOOHQJLQJ 3DUW\ $ 3DUW\ RU 1RQ3DUW\ WKDW FKDOOHQJHV WKH
   GHVLJQDWLRQ RI LQIRUPDWLRQ RU LWHPV XQGHU WKLV 2UGHU
          &     ³&21),'(17,$/´ ,QIRUPDWLRQ RU ,WHPV ,QIRUPDWLRQ UHJDUGOHVV RI
   KRZ LW LV JHQHUDWHG VWRUHG RU PDLQWDLQHG RU WDQJLEOH WKLQJV WKDW TXDOLI\ IRU
   SURWHFWLRQ XQGHU )HGHUDO 5XOH RI &LYLO 3URFHGXUH  F  DQG DV VSHFLILHG DERYH LQ
   WKH *RRG &DXVH 6WDWHPHQW
          '     &RXQVHO 2XWVLGH &RXQVHO RI 5HFRUG DQG +RXVH &RXQVHO DV ZHOO DV
   WKHLU VXSSRUW VWDII 
          (     'HVLJQDWLQJ 3DUW\ $ 3DUW\ RU 1RQ3DUW\ WKDW GHVLJQDWHV LQIRUPDWLRQ
   RU LWHPV WKDW LW SURGXFHV LQ GLVFORVXUHV RU LQ UHVSRQVHV WR GLVFRYHU\ DV
   ³&21),'(17,$/´
          )     'LVFORVXUH RU 'LVFRYHU\ 0DWHULDO $OO LWHPV RU LQIRUPDWLRQ UHJDUGOHVV
   RI WKH PHGLXP RU PDQQHU LQ ZKLFK LW LV JHQHUDWHG VWRUHG RU PDLQWDLQHG LQFOXGLQJ
   DPRQJ RWKHU WKLQJV WHVWLPRQ\ WUDQVFULSWV DQG WDQJLEOH WKLQJV  WKDW DUH SURGXFHG
                                           
                              67,38/$7(' 3527(&7,9( 25'(5
    RU JHQHUDWHG LQ GLVFORVXUHV RU UHVSRQVHV WR GLVFRYHU\ LQ WKLV PDWWHU
          *     ([SHUW $ SHUVRQ ZLWK VSHFLDOL]HG NQRZOHGJH RU H[SHULHQFH LQ D
    PDWWHU SHUWLQHQW WR WKH OLWLJDWLRQ ZKR KDV EHHQ UHWDLQHG E\ D 3DUW\ RU LWV FRXQVHO WR
    VHUYH DV DQ H[SHUW ZLWQHVV RU DV D FRQVXOWDQW LQ WKLV $FWLRQ
          +     +RXVH &RXQVHO $WWRUQH\V ZKR DUH HPSOR\HHV RI D SDUW\ WR WKLV
    $FWLRQ +RXVH &RXQVHO GRHV QRW LQFOXGH 2XWVLGH &RXQVHO RI 5HFRUG RU DQ\ RWKHU
    RXWVLGH FRXQVHO
          ,     1RQ3DUW\ $Q\ QDWXUDO SHUVRQ SDUWQHUVKLS FRUSRUDWLRQ DVVRFLDWLRQ
    RU RWKHU OHJDO HQWLW\ QRW QDPHG DV D 3DUW\ WR WKLV DFWLRQ
         -     2XWVLGH &RXQVHO RI 5HFRUG $WWRUQH\V ZKR DUH QRW HPSOR\HHV RI D
   SDUW\ WR WKLV $FWLRQ EXW DUH UHWDLQHG WR UHSUHVHQW RU DGYLVH D SDUW\ WR WKLV $FWLRQ DQG
   KDYH DSSHDUHG LQ WKLV $FWLRQ RQ EHKDOI RI WKDW SDUW\ RU DUH DIILOLDWHG ZLWK D ODZ ILUP
   ZKLFK KDV DSSHDUHG RQ EHKDOI RI WKDW SDUW\ DQG LQFOXGHV VXSSRUW VWDII
         .     3DUW\ $Q\ SDUW\ WR WKLV $FWLRQ LQFOXGLQJ DOO RI LWV RIILFHUV GLUHFWRUV
   HPSOR\HHV FRQVXOWDQWV UHWDLQHG H[SHUWV DQG 2XWVLGH &RXQVHO RI 5HFRUG DQG WKHLU
   VXSSRUW VWDIIV 
         /     3URGXFLQJ 3DUW\ $ 3DUW\ RU 1RQ3DUW\ WKDW SURGXFHV 'LVFORVXUH RU
   'LVFRYHU\ 0DWHULDO LQ WKLV $FWLRQ
         0     3URIHVVLRQDO 9HQGRUV 3HUVRQV RU HQWLWLHV WKDW SURYLGH OLWLJDWLRQ
   VXSSRUW VHUYLFHV HJ SKRWRFRS\LQJ YLGHRWDSLQJ WUDQVODWLQJ SUHSDULQJ H[KLELWV RU
   GHPRQVWUDWLRQV DQG RUJDQL]LQJ VWRULQJ RU UHWULHYLQJ GDWD LQ DQ\ IRUP RU PHGLXP
   DQG WKHLU HPSOR\HHV DQG VXEFRQWUDFWRUV
         1     3URWHFWHG 0DWHULDO $Q\ 'LVFORVXUH RU 'LVFRYHU\ 0DWHULDO WKDW LV
   GHVLJQDWHG DV ³&21),'(17,$/´
         2     5HFHLYLQJ 3DUW\ $ 3DUW\ WKDW UHFHLYHV 'LVFORVXUH RU 'LVFRYHU\
   0DWHULDO IURP D 3URGXFLQJ 3DUW\


                                           
                              67,38/$7(' 3527(&7,9( 25'(5
    ,9   6&23(
          $      7KH SURWHFWLRQV FRQIHUUHG E\ WKLV 6WLSXODWLRQ DQG 2UGHU FRYHU QRW RQO\
    3URWHFWHG 0DWHULDO DV GHILQHG DERYH  EXW DOVR  DQ\ LQIRUPDWLRQ FRSLHG RU
    H[WUDFWHG IURP 3URWHFWHG 0DWHULDO  DOO FRSLHV H[FHUSWV VXPPDULHV RU
    FRPSLODWLRQV RI 3URWHFWHG 0DWHULDO DQG  DQ\ WHVWLPRQ\ FRQYHUVDWLRQV RU
    SUHVHQWDWLRQV E\ 3DUWLHV RU WKHLU &RXQVHO WKDW PLJKW UHYHDO 3URWHFWHG 0DWHULDO
          %      $Q\ XVH RI 3URWHFWHG 0DWHULDO DW WULDO VKDOO EH JRYHUQHG E\ WKH RUGHUV
    RI WKH WULDO MXGJH 7KLV 2UGHU GRHV QRW JRYHUQ WKH XVH RI 3URWHFWHG 0DWHULDO DW WULDO
    9    '85$7,21
         $      2QFH D FDVH SURFHHGV WR WULDO DOO RI WKH LQIRUPDWLRQ WKDW ZDV
   GHVLJQDWHG DV FRQILGHQWLDO RU PDLQWDLQHG SXUVXDQW WR WKLV 3URWHFWLYH 2UGHU EHFRPHV
   SXEOLF DQG ZLOO EH SUHVXPSWLYHO\ DYDLODEOH WR DOO PHPEHUV RI WKH SXEOLF LQFOXGLQJ
   WKH SUHVV XQOHVV FRPSHOOLQJ UHDVRQV VXSSRUWHG E\ VSHFLILF IDFWXDO ILQGLQJV WR
   SURFHHG RWKHUZLVH DUH PDGH WR WKH WULDO MXGJH LQ DGYDQFH RI WKH WULDO 6HH
   .DPDNDQD Y &LW\ DQG &RXQW\ RI +RQROXOX  )G   WK &LU 
   GLVWLQJXLVKLQJ ³JRRG FDXVH´ VKRZLQJ IRU VHDOLQJ GRFXPHQWV SURGXFHG LQ GLVFRYHU\
   IURP ³FRPSHOOLQJ UHDVRQV´ VWDQGDUG ZKHQ PHULWVUHODWHG GRFXPHQWV DUH SDUW RI
   FRXUW UHFRUG  $FFRUGLQJO\ WKH WHUPV RI WKLV 3URWHFWLYH 2UGHU GR QRW H[WHQG EH\RQG
   WKH FRPPHQFHPHQW RI WKH WULDO
   9,   '(6,*1$7,1* 3527(&7(' 0$7(5,$/
         $      ([HUFLVH RI 5HVWUDLQW DQG &DUH LQ 'HVLJQDWLQJ 0DWHULDO IRU 3URWHFWLRQ
               (DFK 3DUW\ RU 1RQ3DUW\ WKDW GHVLJQDWHV LQIRUPDWLRQ RU LWHPV IRU
   SURWHFWLRQ XQGHU WKLV 2UGHU PXVW WDNH FDUH WR OLPLW DQ\ VXFK GHVLJQDWLRQ WR VSHFLILF
   PDWHULDO WKDW TXDOLILHV XQGHU WKH DSSURSULDWH VWDQGDUGV 7KH 'HVLJQDWLQJ 3DUW\ PXVW
   GHVLJQDWH IRU SURWHFWLRQ RQO\ WKRVH SDUWV RI PDWHULDO GRFXPHQWV LWHPV RU RUDO RU
   ZULWWHQ FRPPXQLFDWLRQV WKDW TXDOLI\ VR WKDW RWKHU SRUWLRQV RI WKH PDWHULDO
   GRFXPHQWV LWHPV RU FRPPXQLFDWLRQV IRU ZKLFK SURWHFWLRQ LV QRW ZDUUDQWHG DUH QRW
   VZHSW XQMXVWLILDEO\ ZLWKLQ WKH DPELW RI WKLV 2UGHU
                                           
                              67,38/$7(' 3527(&7,9( 25'(5
                0DVV LQGLVFULPLQDWH RU URXWLQL]HG GHVLJQDWLRQV DUH SURKLELWHG
    'HVLJQDWLRQV WKDW DUH VKRZQ WR EH FOHDUO\ XQMXVWLILHG RU WKDW KDYH EHHQ PDGH IRU DQ
    LPSURSHU SXUSRVH HJ WR XQQHFHVVDULO\ HQFXPEHU WKH FDVH GHYHORSPHQW SURFHVV RU
    WR LPSRVH XQQHFHVVDU\ H[SHQVHV DQG EXUGHQV RQ RWKHU SDUWLHV PD\ H[SRVH WKH
    'HVLJQDWLQJ 3DUW\ WR VDQFWLRQV
                ,I LW FRPHV WR D 'HVLJQDWLQJ 3DUW\¶V DWWHQWLRQ WKDW LQIRUPDWLRQ RU LWHPV
    WKDW LW GHVLJQDWHG IRU SURWHFWLRQ GR QRW TXDOLI\ IRU SURWHFWLRQ WKDW 'HVLJQDWLQJ 3DUW\
    PXVW SURPSWO\ QRWLI\ DOO RWKHU 3DUWLHV WKDW LW LV ZLWKGUDZLQJ WKH LQDSSOLFDEOH
    GHVLJQDWLRQ
         %       0DQQHU DQG 7LPLQJ RI 'HVLJQDWLRQV
               ([FHSW DV RWKHUZLVH SURYLGHG LQ WKLV 2UGHU see, e.g. 6HFWLRQ %  E
   EHORZ  RU DV RWKHUZLVH VWLSXODWHG RU RUGHUHG 'LVFORVXUH RU 'LVFRYHU\ 0DWHULDO WKDW
   TXDOLILHV IRU SURWHFWLRQ XQGHU WKLV 2UGHU PXVW EH FOHDUO\ VR GHVLJQDWHG EHIRUH WKH
   PDWHULDO LV GLVFORVHG RU SURGXFHG
               'HVLJQDWLRQ LQ FRQIRUPLW\ ZLWK WKLV 2UGHU UHTXLUHV WKH IROORZLQJ
                  D   )RU LQIRUPDWLRQ LQ GRFXPHQWDU\ IRUP HJ SDSHU RU HOHFWURQLF
   GRFXPHQWV EXW H[FOXGLQJ WUDQVFULSWV RI GHSRVLWLRQV RU RWKHU SUHWULDO RU WULDO
   SURFHHGLQJV  WKDW WKH 3URGXFLQJ 3DUW\ DIIL[ DW D PLQLPXP WKH OHJHQG
   ³&21),'(17,$/´ KHUHLQDIWHU ³&21),'(17,$/ OHJHQG´  WR HDFK SDJH WKDW
   FRQWDLQV SURWHFWHG PDWHULDO ,I RQO\ D SRUWLRQ RU SRUWLRQV RI WKH PDWHULDO RQ D SDJH
   TXDOLILHV IRU SURWHFWLRQ WKH 3URGXFLQJ 3DUW\ DOVR PXVW FOHDUO\ LGHQWLI\ WKH SURWHFWHG
   SRUWLRQ V HJ E\ PDNLQJ DSSURSULDWH PDUNLQJV LQ WKH PDUJLQV 
                  E   $ 3DUW\ RU 1RQ3DUW\ WKDW PDNHV RULJLQDO GRFXPHQWV DYDLODEOH
   IRU LQVSHFWLRQ QHHG QRW GHVLJQDWH WKHP IRU SURWHFWLRQ XQWLO DIWHU WKH LQVSHFWLQJ 3DUW\
   KDV LQGLFDWHG ZKLFK GRFXPHQWV LW ZRXOG OLNH FRSLHG DQG SURGXFHG 'XULQJ WKH
   LQVSHFWLRQ DQG EHIRUH WKH GHVLJQDWLRQ DOO RI WKH PDWHULDO PDGH DYDLODEOH IRU
   LQVSHFWLRQ VKDOO EH GHHPHG ³&21),'(17,$/´ $IWHU WKH LQVSHFWLQJ 3DUW\ KDV
   LGHQWLILHG WKH GRFXPHQWV LW ZDQWV FRSLHG DQG SURGXFHG WKH 3URGXFLQJ 3DUW\ PXVW
                                           
                              67,38/$7(' 3527(&7,9( 25'(5
    GHWHUPLQH ZKLFK GRFXPHQWV RU SRUWLRQV WKHUHRI TXDOLI\ IRU SURWHFWLRQ XQGHU WKLV
    2UGHU 7KHQ EHIRUH SURGXFLQJ WKH VSHFLILHG GRFXPHQWV WKH 3URGXFLQJ 3DUW\ PXVW
    DIIL[ WKH ³&21),'(17,$/´ OHJHQG WR HDFK SDJH WKDW FRQWDLQV 3URWHFWHG 0DWHULDO
    ,I RQO\ D SRUWLRQ RU SRUWLRQV RI WKH PDWHULDO RQ D SDJH TXDOLILHV IRU SURWHFWLRQ WKH
    3URGXFLQJ 3DUW\ DOVR PXVW FOHDUO\ LGHQWLI\ WKH SURWHFWHG SRUWLRQ V HJ E\ PDNLQJ
    DSSURSULDWH PDUNLQJV LQ WKH PDUJLQV 
                  F    )RU WHVWLPRQ\ JLYHQ LQ GHSRVLWLRQV WKDW WKH 'HVLJQDWLQJ 3DUW\
    LGHQWLI\ WKH 'LVFORVXUH RU 'LVFRYHU\ 0DWHULDO RQ WKH UHFRUG EHIRUH WKH FORVH RI WKH
    GHSRVLWLRQ DOO SURWHFWHG WHVWLPRQ\
                 G    )RU LQIRUPDWLRQ SURGXFHG LQ IRUP RWKHU WKDQ GRFXPHQW DQG IRU
   DQ\ RWKHU WDQJLEOH LWHPV WKDW WKH 3URGXFLQJ 3DUW\ DIIL[ LQ D SURPLQHQW SODFH RQ WKH
   H[WHULRU RI WKH FRQWDLQHU RU FRQWDLQHUV LQ ZKLFK WKH LQIRUPDWLRQ LV VWRUHG WKH OHJHQG
   ³&21),'(17,$/´ ,I RQO\ D SRUWLRQ RU SRUWLRQV RI WKH LQIRUPDWLRQ ZDUUDQWV
   SURWHFWLRQ WKH 3URGXFLQJ 3DUW\ WR WKH H[WHQW SUDFWLFDEOH VKDOO LGHQWLI\ WKH
   SURWHFWHG SRUWLRQ V 
         &      ,QDGYHUWHQW )DLOXUH WR 'HVLJQDWH
               ,I WLPHO\ FRUUHFWHG DQ LQDGYHUWHQW IDLOXUH WR GHVLJQDWH TXDOLILHG
   LQIRUPDWLRQ RU LWHPV GRHV QRW VWDQGLQJ DORQH ZDLYH WKH 'HVLJQDWLQJ 3DUW\¶V ULJKW
   WR VHFXUH SURWHFWLRQ XQGHU WKLV 2UGHU IRU VXFK PDWHULDO 8SRQ WLPHO\ FRUUHFWLRQ RI D
   GHVLJQDWLRQ WKH 5HFHLYLQJ 3DUW\ PXVW PDNH UHDVRQDEOH HIIRUWV WR DVVXUH WKDW WKH
   PDWHULDO LV WUHDWHG LQ DFFRUGDQFH ZLWK WKH SURYLVLRQV RI WKLV 2UGHU
   9,, &+$//(1*,1* &21),'(17,$/,7< '(6,*1$7,216
         $      7LPLQJ RI &KDOOHQJHV
               $Q\ SDUW\ RU 1RQ3DUW\ PD\ FKDOOHQJH D GHVLJQDWLRQ RI FRQILGHQWLDOLW\
   DW DQ\ WLPH WKDW LV FRQVLVWHQW ZLWK WKH &RXUW¶V 6FKHGXOLQJ 2UGHU
         %      0HHW DQG &RQIHU
               7KH &KDOOHQJLQJ 3DUW\ VKDOO LQLWLDWH WKH GLVSXWH UHVROXWLRQ SURFHVV
   XQGHU /RFDO 5XOH  HW VHT
                                            
                               67,38/$7(' 3527(&7,9( 25'(5
          &      7KH EXUGHQ RI SHUVXDVLRQ LQ DQ\ VXFK FKDOOHQJH SURFHHGLQJ VKDOO EH RQ
    WKH 'HVLJQDWLQJ 3DUW\ )ULYRORXV FKDOOHQJHV DQG WKRVH PDGH IRU DQ LPSURSHU
    SXUSRVH HJ WR KDUDVV RU LPSRVH XQQHFHVVDU\ H[SHQVHV DQG EXUGHQV RQ RWKHU
    SDUWLHV PD\ H[SRVH WKH &KDOOHQJLQJ 3DUW\ WR VDQFWLRQV 8QOHVV WKH 'HVLJQDWLQJ
    3DUW\ KDV ZDLYHG RU ZLWKGUDZQ WKH FRQILGHQWLDOLW\ GHVLJQDWLRQ DOO SDUWLHV VKDOO
    FRQWLQXH WR DIIRUG WKH PDWHULDO LQ TXHVWLRQ WKH OHYHO RI SURWHFWLRQ WR ZKLFK LW LV
    HQWLWOHG XQGHU WKH 3URGXFLQJ 3DUW\¶V GHVLJQDWLRQ XQWLO WKH &RXUW UXOHV RQ WKH
    FKDOOHQJH
    9,,, $&&(66 72 $1' 86( 2) 3527(&7(' 0$7(5,$/
         $      %DVLF 3ULQFLSOHV
               $ 5HFHLYLQJ 3DUW\ PD\ XVH 3URWHFWHG 0DWHULDO WKDW LV GLVFORVHG RU
   SURGXFHG E\ DQRWKHU 3DUW\ RU E\ D 1RQ3DUW\ LQ FRQQHFWLRQ ZLWK WKLV $FWLRQ RQO\
   IRU SURVHFXWLQJ GHIHQGLQJ RU DWWHPSWLQJ WR VHWWOH WKLV $FWLRQ 6XFK 3URWHFWHG
   0DWHULDO PD\ EH GLVFORVHG RQO\ WR WKH FDWHJRULHV RI SHUVRQV DQG XQGHU WKH
   FRQGLWLRQV GHVFULEHG LQ WKLV 2UGHU :KHQ WKH $FWLRQ KDV EHHQ WHUPLQDWHG D
   5HFHLYLQJ 3DUW\ PXVW FRPSO\ ZLWK WKH SURYLVLRQV RI 6HFWLRQ ;,9 EHORZ
               3URWHFWHG 0DWHULDO PXVW EH VWRUHG DQG PDLQWDLQHG E\ D 5HFHLYLQJ 3DUW\
   DW D ORFDWLRQ DQG LQ D VHFXUH PDQQHU WKDW HQVXUHV WKDW DFFHVV LV OLPLWHG WR WKH
   SHUVRQV DXWKRUL]HG XQGHU WKLV 2UGHU
         %      'LVFORVXUH RI ³&21),'(17,$/´ ,QIRUPDWLRQ RU ,WHPV
               8QOHVV RWKHUZLVH RUGHUHG E\ WKH &RXUW RU SHUPLWWHG LQ ZULWLQJ E\ WKH
   'HVLJQDWLQJ 3DUW\ D 5HFHLYLQJ 3DUW\ PD\ GLVFORVH DQ\ LQIRUPDWLRQ RU LWHP
   GHVLJQDWHG ³&21),'(17,$/´ RQO\ WR
                 D    7KH 5HFHLYLQJ 3DUW\¶V 2XWVLGH &RXQVHO RI 5HFRUG LQ WKLV
   $FWLRQ DV ZHOO DV HPSOR\HHV RI VDLG 2XWVLGH &RXQVHO RI 5HFRUG WR ZKRP LW LV
   UHDVRQDEO\ QHFHVVDU\ WR GLVFORVH WKH LQIRUPDWLRQ IRU WKLV $FWLRQ


                                           
                              67,38/$7(' 3527(&7,9( 25'(5
                   E   7KH RIILFHUV GLUHFWRUV DQG HPSOR\HHV LQFOXGLQJ +RXVH
    &RXQVHO RI WKH 5HFHLYLQJ 3DUW\ WR ZKRP GLVFORVXUH LV UHDVRQDEO\ QHFHVVDU\ IRU WKLV
    $FWLRQ
                   F   ([SHUWV DV GHILQHG LQ WKLV 2UGHU RI WKH 5HFHLYLQJ 3DUW\ WR
    ZKRP GLVFORVXUH LV UHDVRQDEO\ QHFHVVDU\ IRU WKLV $FWLRQ DQG ZKR KDYH VLJQHG WKH
    ³$FNQRZOHGJPHQW DQG $JUHHPHQW WR %H %RXQG´ ([KLELW $ 
                   G   7KH &RXUW DQG LWV SHUVRQQHO
                   H   &RXUW UHSRUWHUV DQG WKHLU VWDII
                   I   3URIHVVLRQDO MXU\ RU WULDO FRQVXOWDQWV PRFN MXURUV DQG
   3URIHVVLRQDO 9HQGRUV WR ZKRP GLVFORVXUH LV UHDVRQDEO\ QHFHVVDU\ RU WKLV $FWLRQ
   DQG ZKR KDYH VLJQHG WKH ³$FNQRZOHGJPHQW DQG $JUHHPHQW WR EH %RXQG´ DWWDFKHG
   DV ([KLELW $ KHUHWR
                  J   7KH DXWKRU RU UHFLSLHQW RI D GRFXPHQW FRQWDLQLQJ WKH
   LQIRUPDWLRQ RU D FXVWRGLDQ RU RWKHU SHUVRQ ZKR RWKHUZLVH SRVVHVVHG RU NQHZ WKH
   LQIRUPDWLRQ
                  K   'XULQJ WKHLU GHSRVLWLRQV ZLWQHVVHV DQG DWWRUQH\V IRU ZLWQHVVHV
   LQ WKH $FWLRQ WR ZKRP GLVFORVXUH LV UHDVRQDEO\ QHFHVVDU\ SURYLGHG L WKH GHSRVLQJ
   SDUW\ UHTXHVWV WKDW WKH ZLWQHVV VLJQ WKH ³$FNQRZOHGJPHQW DQG $JUHHPHQW WR %H
   %RXQG´ DQG LL WKH\ ZLOO QRW EH SHUPLWWHG WR NHHS DQ\ FRQILGHQWLDO LQIRUPDWLRQ
   XQOHVV WKH\ VLJQ WKH ³$FNQRZOHGJPHQW DQG $JUHHPHQW WR %H %RXQG´ XQOHVV
   RWKHUZLVH DJUHHG E\ WKH 'HVLJQDWLQJ 3DUW\ RU RUGHUHG E\ WKH &RXUW 3DJHV RI
   WUDQVFULEHG GHSRVLWLRQ WHVWLPRQ\ RU H[KLELWV WR GHSRVLWLRQV WKDW UHYHDO 3URWHFWHG
   0DWHULDO PD\ EH VHSDUDWHO\ ERXQG E\ WKH FRXUW UHSRUWHU DQG PD\ QRW EH GLVFORVHG WR
   DQ\RQH H[FHSW DV SHUPLWWHG XQGHU WKLV 6WLSXODWHG 3URWHFWLYH 2UGHU DQG
                  L   $Q\ PHGLDWRU RU VHWWOHPHQW RIILFHU DQG WKHLU VXSSRUWLQJ
   SHUVRQQHO PXWXDOO\ DJUHHG XSRQ E\ DQ\ RI WKH SDUWLHV HQJDJHG LQ VHWWOHPHQW
   GLVFXVVLRQV

                                           
                              67,38/$7(' 3527(&7,9( 25'(5
    ,;   3527(&7(' 0$7(5,$/ 6832(1$(' 25 25'(5('
          352'8&(' ,1 27+(5 /,7,*$7,21
          $      ,I D 3DUW\ LV VHUYHG ZLWK D VXESRHQD RU D FRXUW RUGHU LVVXHG LQ RWKHU
    OLWLJDWLRQ WKDW FRPSHOV GLVFORVXUH RI DQ\ LQIRUPDWLRQ RU LWHPV GHVLJQDWHG LQ WKLV
    $FWLRQ DV ³&21),'(17,$/´ WKDW 3DUW\ PXVW
                3URPSWO\ QRWLI\ LQ ZULWLQJ WKH 'HVLJQDWLQJ 3DUW\ 6XFK QRWLILFDWLRQ
    VKDOO LQFOXGH D FRS\ RI WKH VXESRHQD RU FRXUW RUGHU
                3URPSWO\ QRWLI\ LQ ZULWLQJ WKH SDUW\ ZKR FDXVHG WKH VXESRHQD RU RUGHU
    WR LVVXH LQ WKH RWKHU OLWLJDWLRQ WKDW VRPH RU DOO RI WKH PDWHULDO FRYHUHG E\ WKH
   VXESRHQD RU RUGHU LV VXEMHFW WR WKLV 3URWHFWLYH 2UGHU 6XFK QRWLILFDWLRQ VKDOO
   LQFOXGH D FRS\ RI WKLV 6WLSXODWHG 3URWHFWLYH 2UGHU DQG
               &RRSHUDWH ZLWK UHVSHFW WR DOO UHDVRQDEOH SURFHGXUHV VRXJKW WR EH
   SXUVXHG E\ WKH 'HVLJQDWLQJ 3DUW\ ZKRVH 3URWHFWHG 0DWHULDO PD\ EH DIIHFWHG
         %      ,I WKH 'HVLJQDWLQJ 3DUW\ WLPHO\ VHHNV D SURWHFWLYH RUGHU WKH 3DUW\
   VHUYHG ZLWK WKH VXESRHQD RU FRXUW RUGHU VKDOO QRW SURGXFH DQ\ LQIRUPDWLRQ
   GHVLJQDWHG LQ WKLV DFWLRQ DV ³&21),'(17,$/´ EHIRUH D GHWHUPLQDWLRQ E\ WKH
   &RXUW IURP ZKLFK WKH VXESRHQD RU RUGHU LVVXHG XQOHVV WKH 3DUW\ KDV REWDLQHG WKH
   'HVLJQDWLQJ 3DUW\¶V SHUPLVVLRQ 7KH 'HVLJQDWLQJ 3DUW\ VKDOO EHDU WKH EXUGHQ DQG
   H[SHQVH RI VHHNLQJ SURWHFWLRQ LQ WKDW FRXUW RI LWV FRQILGHQWLDO PDWHULDO DQG QRWKLQJ
   LQ WKHVH SURYLVLRQV VKRXOG EH FRQVWUXHG DV DXWKRUL]LQJ RU HQFRXUDJLQJ D 5HFHLYLQJ
   3DUW\ LQ WKLV $FWLRQ WR GLVREH\ D ODZIXO GLUHFWLYH IURP DQRWKHU FRXUW
   ;    $ 1213$57<¶6 3527(&7(' 0$7(5,$/ 628*+7 72 %(
         352'8&(' ,1 7+,6 /,7,*$7,21
         $      7KH WHUPV RI WKLV 2UGHU DUH DSSOLFDEOH WR LQIRUPDWLRQ SURGXFHG E\ D
   1RQ3DUW\ LQ WKLV $FWLRQ DQG GHVLJQDWHG DV ³&21),'(17,$/´ 6XFK LQIRUPDWLRQ
   SURGXFHG E\ 1RQ3DUWLHV LQ FRQQHFWLRQ ZLWK WKLV OLWLJDWLRQ LV SURWHFWHG E\ WKH
   UHPHGLHV DQG UHOLHI SURYLGHG E\ WKLV 2UGHU 1RWKLQJ LQ WKHVH SURYLVLRQV VKRXOG EH
   FRQVWUXHG DV SURKLELWLQJ D 1RQ3DUW\ IURP VHHNLQJ DGGLWLRQDO SURWHFWLRQV
                                           
                              67,38/$7(' 3527(&7,9( 25'(5
          %      ,Q WKH HYHQW WKDW D 3DUW\ LV UHTXLUHG E\ D YDOLG GLVFRYHU\ UHTXHVW WR
    SURGXFH D 1RQ3DUW\¶V FRQILGHQWLDO LQIRUPDWLRQ LQ LWV SRVVHVVLRQ DQG WKH 3DUW\ LV
    VXEMHFW WR DQ DJUHHPHQW ZLWK WKH 1RQ3DUW\ QRW WR SURGXFH WKH 1RQ3DUW\¶V
    FRQILGHQWLDO LQIRUPDWLRQ WKHQ WKH 3DUW\ VKDOO
                3URPSWO\ QRWLI\ LQ ZULWLQJ WKH 5HTXHVWLQJ 3DUW\ DQG WKH 1RQ3DUW\ WKDW
    VRPH RU DOO RI WKH LQIRUPDWLRQ UHTXHVWHG LV VXEMHFW WR D FRQILGHQWLDOLW\ DJUHHPHQW
    ZLWK D 1RQ3DUW\
                3URPSWO\ SURYLGH WKH 1RQ3DUW\ ZLWK D FRS\ RI WKH 6WLSXODWHG
    3URWHFWLYH 2UGHU LQ WKLV $FWLRQ WKH UHOHYDQW GLVFRYHU\ UHTXHVW V  DQG D UHDVRQDEO\
   VSHFLILF GHVFULSWLRQ RI WKH LQIRUPDWLRQ UHTXHVWHG DQG
               0DNH WKH LQIRUPDWLRQ UHTXHVWHG DYDLODEOH IRU LQVSHFWLRQ E\ WKH 1RQ
   3DUW\ LI UHTXHVWHG
         &      ,I WKH 1RQ3DUW\ IDLOV WR VHHN D SURWHFWLYH RUGHU IURP WKLV FRXUW ZLWKLQ
    GD\V RI UHFHLYLQJ WKH QRWLFH DQG DFFRPSDQ\LQJ LQIRUPDWLRQ WKH 5HFHLYLQJ 3DUW\
   PD\ SURGXFH WKH 1RQ3DUW\¶V FRQILGHQWLDO LQIRUPDWLRQ UHVSRQVLYH WR WKH GLVFRYHU\
   UHTXHVW ,I WKH 1RQ3DUW\ WLPHO\ VHHNV D SURWHFWLYH RUGHU WKH 5HFHLYLQJ 3DUW\ VKDOO
   QRW SURGXFH DQ\ LQIRUPDWLRQ LQ LWV SRVVHVVLRQ RU FRQWURO WKDW LV VXEMHFW WR WKH
   FRQILGHQWLDOLW\ DJUHHPHQW ZLWK WKH 1RQ3DUW\ EHIRUH D GHWHUPLQDWLRQ E\ WKH FRXUW
   $EVHQW D FRXUW RUGHU WR WKH FRQWUDU\ WKH 1RQ3DUW\ VKDOO EHDU WKH EXUGHQ DQG
   H[SHQVH RI VHHNLQJ SURWHFWLRQ LQ WKLV FRXUW RI LWV 3URWHFWHG 0DWHULDO
   ;,   81$87+25,=(' ',6&/2685( 2) 3527(&7(' 0$7(5,$/
         $      ,I D 5HFHLYLQJ 3DUW\ OHDUQV WKDW E\ LQDGYHUWHQFH RU RWKHUZLVH LW KDV
   GLVFORVHG 3URWHFWHG 0DWHULDO WR DQ\ SHUVRQ RU LQ DQ\ FLUFXPVWDQFH QRW DXWKRUL]HG
   XQGHU WKLV 6WLSXODWHG 3URWHFWLYH 2UGHU WKH 5HFHLYLQJ 3DUW\ PXVW LPPHGLDWHO\
    QRWLI\ LQ ZULWLQJ WKH 'HVLJQDWLQJ 3DUW\ RI WKH XQDXWKRUL]HG GLVFORVXUHV  XVH
   LWV EHVW HIIRUWV WR UHWULHYH DOO XQDXWKRUL]HG FRSLHV RI WKH 3URWHFWHG 0DWHULDO
    LQIRUP WKH SHUVRQ RU SHUVRQV WR ZKRP XQDXWKRUL]HG GLVFORVXUHV ZHUH PDGH RI

                                           
                              67,38/$7(' 3527(&7,9( 25'(5
    DOO WKH WHUPV RI WKLV 2UGHU DQG  UHTXHVW VXFK SHUVRQ RU SHUVRQV WR H[HFXWH WKH
    ³$FNQRZOHGJPHQW DQG $JUHHPHQW WR EH %RXQG´ WKDW LV DWWDFKHG KHUHWR DV
    ([KLELW $
    ;,, ,1$'9(57(17 352'8&7,21 2) 35,9,/(*(' 25 27+(5:,6(
          3527(&7(' 0$7(5,$/
          $      :KHQ D 3URGXFLQJ 3DUW\ JLYHV QRWLFH WR 5HFHLYLQJ 3DUWLHV WKDW FHUWDLQ
    LQDGYHUWHQWO\ SURGXFHG PDWHULDO LV VXEMHFW WR D FODLP RI SULYLOHJH RU RWKHU
    SURWHFWLRQ WKH REOLJDWLRQV RI WKH 5HFHLYLQJ 3DUWLHV DUH WKRVH VHW IRUWK LQ )HGHUDO
    5XOH RI &LYLO 3URFHGXUH  E  %  7KLV SURYLVLRQ LV QRW LQWHQGHG WR PRGLI\
   ZKDWHYHU SURFHGXUH PD\ EH HVWDEOLVKHG LQ DQ HGLVFRYHU\ RUGHU WKDW SURYLGHV IRU
   SURGXFWLRQ ZLWKRXW SULRU SULYLOHJH UHYLHZ 3XUVXDQW WR )HGHUDO 5XOH RI (YLGHQFH
    G DQG H  LQVRIDU DV WKH SDUWLHV UHDFK DQ DJUHHPHQW RQ WKH HIIHFW RI GLVFORVXUH
   RI D FRPPXQLFDWLRQ RU LQIRUPDWLRQ FRYHUHG E\ WKH DWWRUQH\FOLHQW SULYLOHJH RU ZRUN
   SURGXFW SURWHFWLRQ WKH SDUWLHV PD\ LQFRUSRUDWH WKHLU DJUHHPHQW LQ WKH 6WLSXODWHG
   3URWHFWLYH 2UGHU VXEPLWWHG WR WKH &RXUW
   ;,,, 0,6&(//$1(286
         $      5LJKW WR )XUWKHU 5HOLHI
                     1RWKLQJ LQ WKLV 2UGHU DEULGJHV WKH ULJKW RI DQ\ SHUVRQ WR VHHN LWV
         PRGLILFDWLRQ E\ WKH &RXUW LQ WKH IXWXUH
         %      5LJKW WR $VVHUW 2WKHU 2EMHFWLRQV
               %\ VWLSXODWLQJ WR WKH HQWU\ RI WKLV 3URWHFWLYH 2UGHU QR 3DUW\ ZDLYHV
   DQ\ ULJKW LW RWKHUZLVH ZRXOG KDYH WR REMHFW WR GLVFORVLQJ RU SURGXFLQJ DQ\
   LQIRUPDWLRQ RU LWHP RQ DQ\ JURXQG QRW DGGUHVVHG LQ WKLV 6WLSXODWHG 3URWHFWLYH
   2UGHU 6LPLODUO\ QR 3DUW\ ZDLYHV DQ\ ULJKW WR REMHFW RQ DQ\ JURXQG WR XVH LQ
   HYLGHQFH RI DQ\ RI WKH PDWHULDO FRYHUHG E\ WKLV 3URWHFWLYH 2UGHU
         &      )LOLQJ 3URWHFWHG 0DWHULDO
               $ 3DUW\ WKDW VHHNV WR ILOH XQGHU VHDO DQ\ 3URWHFWHG 0DWHULDO PXVW
   FRPSO\ ZLWK &LYLO /RFDO 5XOH  3URWHFWHG 0DWHULDO PD\ RQO\ EH ILOHG XQGHU
                                           
                              67,38/$7(' 3527(&7,9( 25'(5
    VHDO SXUVXDQW WR D FRXUW RUGHU DXWKRUL]LQJ WKH VHDOLQJ RI WKH VSHFLILF 3URWHFWHG
    0DWHULDO DW LVVXH ,I D 3DUW\ V UHTXHVW WR ILOH 3URWHFWHG 0DWHULDO XQGHU VHDO LV GHQLHG
    E\ WKH &RXUW WKHQ WKH 5HFHLYLQJ 3DUW\ PD\ ILOH WKH LQIRUPDWLRQ LQ WKH SXEOLF UHFRUG
    XQOHVV RWKHUZLVH LQVWUXFWHG E\ WKH &RXUW
    ;,9 ),1$/ ',6326,7,21
          $     $IWHU WKH ILQDO GLVSRVLWLRQ RI WKLV $FWLRQ ZLWKLQ VL[W\  GD\V RI D
    ZULWWHQ UHTXHVW E\ WKH 'HVLJQDWLQJ 3DUW\ HDFK 5HFHLYLQJ 3DUW\ PXVW UHWXUQ DOO
    3URWHFWHG 0DWHULDO WR WKH 3URGXFLQJ 3DUW\ RU GHVWUR\ VXFK PDWHULDO $V XVHG LQ WKLV
    VXEGLYLVLRQ ³DOO 3URWHFWHG 0DWHULDO´ LQFOXGHV DOO FRSLHV DEVWUDFWV FRPSLODWLRQV
   VXPPDULHV DQG DQ\ RWKHU IRUPDW UHSURGXFLQJ RU FDSWXULQJ DQ\ RI WKH 3URWHFWHG
   0DWHULDO :KHWKHU WKH 3URWHFWHG 0DWHULDO LV UHWXUQHG RU GHVWUR\HG WKH 5HFHLYLQJ
   3DUW\ PXVW VXEPLW D ZULWWHQ FHUWLILFDWLRQ WR WKH 3URGXFLQJ 3DUW\ DQG LI QRW WKH
   VDPH SHUVRQ RU HQWLW\ WR WKH 'HVLJQDWLQJ 3DUW\ E\ WKH  GD\ GHDGOLQH WKDW 
   LGHQWLILHV E\ FDWHJRU\ ZKHUH DSSURSULDWH DOO WKH 3URWHFWHG 0DWHULDO WKDW ZDV
   UHWXUQHG RU GHVWUR\HG DQG  DIILUPV WKDW WKH 5HFHLYLQJ 3DUW\ KDV QRW UHWDLQHG DQ\
   FRSLHV DEVWUDFWV FRPSLODWLRQV VXPPDULHV RU DQ\ RWKHU IRUPDW UHSURGXFLQJ RU
   FDSWXULQJ DQ\ RI WKH 3URWHFWHG 0DWHULDO 1RWZLWKVWDQGLQJ WKLV SURYLVLRQ &RXQVHO
   DUH HQWLWOHG WR UHWDLQ DQ DUFKLYDO FRS\ RI DOO SOHDGLQJV PRWLRQ SDSHUV WULDO
   GHSRVLWLRQ DQG KHDULQJ WUDQVFULSWV OHJDO PHPRUDQGD FRUUHVSRQGHQFH GHSRVLWLRQ
   DQG WULDO H[KLELWV H[SHUW UHSRUWV DWWRUQH\ ZRUN SURGXFW DQG FRQVXOWDQW DQG H[SHUW
   ZRUN SURGXFW HYHQ LI VXFK PDWHULDOV FRQWDLQ 3URWHFWHG 0DWHULDO $Q\ VXFK DUFKLYDO
   FRSLHV WKDW FRQWDLQ RU FRQVWLWXWH 3URWHFWHG 0DWHULDO UHPDLQ VXEMHFW WR WKLV 3URWHFWLYH
   2UGHU DV VHW IRUWK LQ 6HFWLRQ 9

   
   
   

                                           
                              67,38/$7(' 3527(&7,9( 25'(5
          %     $Q\ YLRODWLRQ RI WKLV 2UGHU PD\ EH SXQLVKHG E\ DQ\ DQG DOO
    DSSURSULDWH PHDVXUHV LQFOXGLQJ ZLWKRXW OLPLWDWLRQ FRQWHPSW SURFHHGLQJV DQGRU
    PRQHWDU\ VDQFWLRQV
 
          ,7 ,6 62 67,38/$7(' 7+528*+ &2816(/ 2) 5(&25'
 
                                          /(9$72/$: //3
 
    'DWHG $XJXVW                  BBV 6WHSKHQ ' :HLVVNRSIBBBBBBBBB
                                           67(3+(1 ' :(,66.23)

                                         $WWRUQH\V IRU 3ODLQWLII DQG &RXQWHU
                                           'HIHQGDQW
                                         ),71(66 ,17(51$7,21$/ //&

   '$7(' $XJXVW                  +2'(/ :,/.6 //3

                                          %\      V )UHG / :LONV
                                                  )5(' / :,/.6

                                         $WWRUQH\V IRU 'HIHQGDQW
                                         DQG &RXQWHUFODLPDQW
                                           ''50 +,//723 3/$=$ /3



           )25 *22' &$86( 6+2:1 ,7 ,6 62 25'(5('


     'DWHG     August 31, 2021                  /s/ Autumn D. Spaeth

                                           +2125$%/( $87801 ' 63$(7+

                                           8QLWHG 6WDWHV 0DJLVWUDWH -XGJH



                                           
                              67,38/$7(' 3527(&7,9( 25'(5
                                         (;+,%,7 $
              $&.12:/('*0(17 $1' $*5((0(17 72 %( %281'
             ,                              >SULQW RU W\SH IXOO QDPH@ RI
                  >SULQW RU W\SH IXOO DGGUHVV@ GHFODUH XQGHU SHQDOW\ RI SHUMXU\ WKDW ,
    KDYH UHDG LQ LWV HQWLUHW\ DQG XQGHUVWDQG WKH 6WLSXODWHG 3URWHFWLYH 2UGHU WKDW ZDV
    LVVXH E\ WKH 8QLWHG 6WDWHV 'LVWULFW &RXUW IRU WKH &HQWUDO 'LVWULFW RI &DOLIRUQLD RQ
    >'$7(@ LQ WKH FDVH RI                                  >LQVHUW IRUPDO QDPH RI WKH FDVH
    DQG WKH QXPEHU DQG LQLWLDOV DVVLJQHG WR LW E\ WKH &RXUW@ , DJUHH WR FRPSO\ ZLWK DQG
    WR EH ERXQG E\ DOO WKH WHUPV RI WKLV 6WLSXODWHG 3URWHFWLYH 2UGHU DQG , XQGHUVWDQG
   DQG DFNQRZOHGJH WKDW IDLOXUH WR VR FRPSO\ FRXOG H[SRVH PH WR VDQFWLRQV DQG
   SXQLVKPHQW LQ WKH QDWXUH RI FRQWHPSW , VROHPQO\ SURPLVH WKDW , ZLOO QRW GLVFORVH LQ
   DQ\ PDQQHU DQ\ LQIRUPDWLRQ RU LWHP WKDW LV VXEMHFW WR WKLV 6WLSXODWHG 3URWHFWLYH
   2UGHU WR DQ\ SHUVRQ RU HQWLW\ H[FHSW LQ VWULFW FRPSOLDQFH ZLWK WKH SURYLVLRQV RI WKLV
   2UGHU
                 , IXUWKHU DJUHH WR VXEPLW WR WKH MXULVGLFWLRQ RI WKH 8QLWHG 6WDWHV 'LVWULFW
   &RXUW IRU WKH &HQWUDO 'LVWULFW RI &DOLIRUQLD IRU WKH SXUSRVH RI HQIRUFLQJ WKH WHUPV RI
   WKLV 6WLSXODWHG 3URWHFWLYH 2UGHU HYHQ LI VXFK HQIRUFHPHQW SURFHHGLQJV RFFXU DIWHU
   WHUPLQDWLRQ RI WKLV DFWLRQ , KHUHE\ DSSRLQW                               >SULQW RU
   W\SH IXOO QDPH@ RI                              >SULQW RU W\SH IXOO DGGUHVV DQG
   WHOHSKRQH QXPEHU@ DV P\ &DOLIRUQLD DJHQW IRU VHUYLFH RI SURFHVV LQ FRQQHFWLRQ ZLWK
   WKLV DFWLRQ RU DQ\ SURFHHGLQJV UHODWHG WR HQIRUFHPHQW RI WKLV 6WLSXODWHG 3URWHFWLYH
   2UGHU
         'DWH

           &LW\ DQG 6WDWH ZKHUH VZRUQ DQG VLJQHG

         3ULQWHG 1DPH

           6LJQDWXUH

                                            
                               67,38/$7(' 3527(&7,9( 25'(5
